Citation Nr: 0311517	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for postoperative residuals 
of renal cancer, including a right radical nephrectomy, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was the subject of a Board decision and remand 
dated in September 2001, in which the Board found that the 
veteran had submitted new and material evidence in support of 
his claim for service connection for residuals of renal 
cancer, and remanded the claim to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran participated in the occupation of Hiroshima, 
Japan, after the atomic bombing; he is a radiation-exposed 
veteran.

2.  Renal cancer is one of the diseases specific to 
radiation-exposed veterans.

3.  The veteran's renal cancer was caused by exposure to 
radiation after the atomic bombing of Japan. 


CONCLUSION OF LAW

Service connection for service connection for postoperative 
residuals of renal cancer, including a right radical 
nephrectomy, due to exposure to ionizing radiation is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Background

In December 1990, the Defense Nuclear Agency reviewed Army 
historical records, which confirmed the veteran's presence in 
the Hiroshima area during the American Occupation of Japan at 
Kure, Honshu (approximately 9 miles southwest of Hiroshima) 
from October 7, 1945, until November 3, 1945.  In his most 
recent application to reopen the claim, the veteran contended 
that he did not actually depart the Hiroshima area until 
later, specifically December 23, 1945, and he submitted a 
service personnel record in support of this contention.

The service medical records and available post-service 
medical records do not show the onset or manifestation of 
renal cancer during service or for many years thereafter.  
The veteran underwent a right radical nephrectomy in July 
1985, approximately 39 years after his separation from 
service.  The veteran claims that renal cancer resulted from 
his exposure to ionizing radiation during his participation 
in the occupation of Japan, in the area of Hiroshima in 1945, 
after the atomic bombing.

The evidence on file at the time of the previous final 
denials of the veteran's claim in 1991 and 1992 included 
medical records from the 1980's.  Also on file was a report 
provided by the Defense Nuclear Agency in December 1990 which 
verified the veteran's service in Japan in 1945 and which 
included reference to scientific dose reconstruction data 
indicating that, "using all possible worst case assumptions, 
the maximum possible dose any individual serviceman might 
have received from external radiation, inhalation, and 
ingestion [was] less than 1 rem."  Also on file was a May 
1991 statement from the VA Assistant Chief Medical Director 
for Environmental Medicine that, following review of the 
veteran's claims folder and the Defense Nuclear Agency 
radiation dose estimate, concluded that there was "a 99 
percent credibility that there is no reasonable possibility 
that it is as likely as not that the veteran's kidney cancer 
was related to his exposure to ionizing radiation." There 
was, at the time of the previous final denials, no 
alternative or contradictory radiation dose estimate.

In April 1993, VA published regulations, effective October 
1992, adding cancer of the urinary tract (which includes 
cancer of the kidney) as among the conditions presumed to be 
service-connected in radiation-exposed veterans.  See 58 Fed. 
Reg. 25563 (April 27, 1993); 38 C.F.R. § 3.309(d) (2002).

In applying to reopening his claim in June 1998, the veteran 
submitted a statement from his private treating physician 
(Dr. TWL), which restated known facts that the veteran had a 
right renal tumor and underwent right radical nephrectomy in 
July 1985.  In January 1999, the veteran submitted another 
statement from Dr. TWL, which noted the veteran's known 
presence in or about Hiroshima after the atomic explosion, 
and which concluded, in pertinent part, that an opinion that 
his renal cancer was not related to this was "simply 
ludicrous."  The doctor also concluded that this exposure had 
"to be the main risk factor and etiological factor in these 
medical problems...."

In September 2001, the Board found that the veteran had 
submitted new and material evidence to reopen his claim, and 
remanded the claim to the RO for further development.  

In April 2002, Dr. TWL wrote that unless wearing a radiation 
badge to measure the radiation exposure, there was no way to 
detect absolutely how much radiation the veteran received 
during his time in Japan.  He further wrote that no matter 
how minimal a dose the veteran received, it remained a risk 
factor.  The physician concluded that he still believed that 
the veteran's skin cancer and renal cancer were related to 
his military time at ground zero in Hiroshima after the 
atomic explosion.

In June 2002, the RO obtained an opinion from a VA physician 
as to whether it was at least as likely as not that the 
veteran's renal cancer was related to his in-service exposure 
to ionizing radiation.  The examiner indicated that he had 
extensively reviewed the veteran's record, reviewed the 
report of the maximum dose of radiation reported as less than 
one rem by the Defense Nuclear Agency, and reviewed the 
letter from the assistant Chief Medical Director for 
Environmental Medicine.  The examiner concluded that the 
veteran's renal cell carcinoma was less likely than not 
causally related to his exposure to ionizing radiation during 
his military service.  He gave no rationale for this opinion.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in the active military, naval, or air service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran who served for 90 days or more during a 
period of war develops a malignant tumor to a degree of 10 
percent or more within one year from separation from such 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309(a) 
(2002).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d) (2002).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2002).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2002).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Dose data is requested from the Department of 
Defense in claims based upon participation in atmospheric 
nuclear testing, and claims based upon participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2002).

In April 1993, VA published regulations, effective October 
1992, adding cancer of the urinary tract (which includes 
cancer of the kidney) as among the conditions presumed to be 
service-connected in radiation exposed veterans.  See 58 Fed. 
Reg. 25563 (April 27, 1993); 38 C.F.R. § 3.309(d) (2002).  
The veteran's prior claims for service connection for 
residuals renal carcinoma had been developed and adjudicated 
pursuant to 38 C.F.R. § 3.311.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity. 
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946 (as 
in this case); or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases specific to radiation-exposed veterans are the 
following:  (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; and (xv) 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2).  
Cancer of the urinary tract includes cancer of the kidneys, 
renal pelvis, ureters, urinary bladder, and urethra.  Id.  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As a preliminary matter, the Board notes that the veteran's 
cancer of the kidney was not present during service or within 
one year of service.  Therefore, service connection pursuant 
to 38 C.F.R. §§ 3.307 and 3.309(a) (presumption of service 
connection for chronic diseases) is not warranted.

The veteran has residuals of post-service cancer of the 
kidneys which arose in or near 1985, many years after 
service.  He is a radiation-exposed veteran, since he 
participated in the occupation of Hiroshima, Japan, and was 
approximately nine miles outside of Hiroshima, during the 
period beginning on August 6, 1945, and ending on July 1, 
1946.  Under current law, cancer of the kidneys will be 
presumed to be service-connected in such cases, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(d).

This case is unusual in that the veteran was denied service 
connection for residuals of renal cancer prior to the time 
the presumption of service connection for this disability 
came into effect for radiation-exposed veterans in October 
1992.  Thus, in his earlier claims, the RO developed the 
evidence pursuant to 38 C.F.R. § 3.311.  This evidence 
remains of record and the Board is compelled to consider 
whether the evidence developed prior to October 1992 rebuts 
the now-in-effect presumption of service connection.  
Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to he effect of intercurrent injury or disease.  38 
C.F.R.§ 3.307(d).  The December 1990 dose estimate of the 
Defense Nuclear Agency, the May 1991 statement from the VA 
Assistant Chief Medical Director for Environmental Medicine, 
and the June 2002 VA physician's opinion (though without 
rationale), constitute evidence against the claim for service 
connection.  

The service department's December 1990 dose estimate of the 
veteran's World War II radiation exposure was less than 1 
rem.  The Board acknowledges the veteran's dispute of this 
dose estimate; however, in the absence of any alternate dose 
estimate, the Board has no other estimate of the veteran's 
radiation exposure upon which in can render a decision in 
this case.  The Board acknowledges the difficult problems of 
proof in cases such as this one.  Thus, pursuant to the 
Board's September 2001 remand, the RO provided the veteran an 
opportunity to obtain a higher dose estimate; provided his 
private physician a chance to improve his rationale for his 
statement in support of the veteran's claim; and provided a 
VA examination at which a VA physician might have the 
opportunity to call into question earlier VA findings that 
the cancer was not related to ionizing radiation during 
service.  

In April 2002, Dr. TWL did provide a more extensive rationale 
for his opinion that the veteran's cancer was related to 
service.  He questioned the service department's dose 
estimate, but he further opined, in effect, that even if the 
veteran was exposed to less than 1 rem of ionizing radiation 
such exposure remained a causative factor in the development 
of the veteran's renal cancer, which unequivocally supports 
the claim.  Notwithstanding Dr. Mather's brief statement and 
the June 2002 VA examiner's opinion, which merely recounted 
the evidentiary history of this case and offered no rationale 
for the opinion rendered, the fact the disability at issue is 
a presumptive disease as defined by 38 C.F.R. § 3.309(d), 
coupled with the private medical opinion provides ample 
support for a grant of service connection for this radiation-
exposed veteran's renal cancer. 

Accordingly, service connection for postoperative residuals 
of renal cancer, including a right radical nephrectomy, due 
to exposure to ionizing radiation, is warranted.  38 C.F.R. 
§ 3.309(d).  











ORDER

Entitlement to service connection for postoperative residuals 
of renal cancer, including a right radical nephrectomy, due 
to exposure to ionizing radiation, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

